Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on February 18, 2022 is acknowledged. Claims 14-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 18, 2022.
Response to Amendment
Claims 1-20 are pending. Claims 14-15 have been withdrawn. Claims 1-15 have been amended. Claims 16-20 are new.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites, wherein the position sensor is in a fixed position relative to the gantry. It is unclear if “fixed” means that the position sensor moves with the gantry (and thus their relative position is fixed) or that the position of the position sensor is fixed, irrespective of movements of the gantry. The plain meaning favors the former definition, but [0052] and Fig. 7 suggest the latter definition, but are less than explicit.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-5, 7-13, and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schoenborn (US 2020/0189184; WO 2019/048022; citations are to the US PGPUB).
Regarding claim 1, Shoenborn discloses an additive manufacturing machin
Regarding claim 2, Schoenborn discloses wherein the positioning system further comprises a tracking target positioned on the build unit (markers 28, [0101], Fig. 1), the position sensor configured for detecting the tracking target to obtain the positional data ([0101]).  
Regarding claim 3, Schoenborn discloses wherein the positioning system comprises a plurality of tracking targets (plurality of markers 28, [0101], Fig. 1) positioned at different locations on the build unit (plurality of markers 28, [0101], Fig. 1).  
Regarding claim 4, Schoenborn discloses wherein the tracking target is positioned at a bottom of the build unit ([0101], Figs. 2-3; with reference to [0056] and Fig. 7 of Applicant’s disclosure, embodiments wherein the tracking target is near the proximity of the bottom, 
Regarding claim 5, Schoenborn discloses wherein the positioning system is an optical tracking system ([0099]).  
Regarding claim 7, Schoenborn discloses wherein the position sensor is in a fixed position relative to the gantry (sensors 46 do not move with moving unit 18, [0101], Fig. 2; this definition of fixed is consistent with [0052] and Fig. 7).  
Regarding claim 8, Schoenborn discloses wherein the position sensor is positioned external to the gantry (sensors 46 are external to moving unit 18, [0101], Fig. 2).
Regarding claim 9, Schoenborn discloses wherein the positioning system includes a plurality of position sensors (plurality of sensors 46, [0101], Fig. 2.  
Regarding claim 10, Schoenborn discloses wherein the plurality of position sensors collect the positional data of the build unit (plurality of sensors 46 together detect the horizontal and vertical position of the mobile production unit 24, [0101]), the positional data from each of the plurality of position sensors being combined using a sensor fusion algorithm (calculating positions based on data collected from sensors 46 together constitutes sensor fusion as defined in [0055] of Applicants disclosure, [0101] of Schoenborn).  
Regarding claim 11, Schoenborn discloses wherein the positional data comprises a position and an orientation of the build unit in six degrees of freedom (horizontal and vertical position of mobile production unit 24 moved by mobile production unit 18 which is a six-axis 
Regarding claim 12, Schoenborn discloses wherein the build unit is a first build unit (mobile production unit 24, [0078] [0093], Fig. 1), the additive manufacturing machin
Regarding claim 13, Schoenborn discloses a controller (actuation unit, [0099]) operably coupled with the gantry (moving unit 18, [0099]) and the positioning system (fine positioning of the sensing unit actuation unit, [0099-01]), the controller being configured for: obtaining data indicative of a target position of the build unit ([0099-01]); obtaining data indicative of an actual position of the build unit (offset, [0099-01]) using the position sensor (sensors 46 ([0099-01]); and moving the build unit
Regarding claim 16, Schoenborn discloses wherein the gantry is configured for rotating the build unit about X, Y, and Z axes (joints 19 on six-axis industrial robot for mobile production unit 18 constitutes ability to rotate about x, y, and z axes, [0093]).  
Regarding claim 17, Schoenborn discloses wherein the positioning system is configured to determine positional data of more than one build unit simultaneously (parallel for each mobile production unit 24, [0093] [0101], Fig. 1).  
Regarding claim 18, Schoenborn discloses wherein the positional data of each of the more than one build unit is used to independently control a position and an orientation of each 
Regarding claim 19, Schoenborn discloses wherein the position sensor is a plurality of position sensors configured for detecting a distance of to a reference location (distance to ceiling 44; in embodiments, sensors 46 and markers 28 have swapped locations, [0101]).  
Regarding claim 20, Schoenborn discloses wherein the position sensor is a plurality of position sensors configured for detecting a distance of to a reference object (ceiling 44 is an object, distance to ceiling 44; in embodiments, sensors 46 and markers 28 have swapped locations, [0101]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenborn (US 2020/0189184; WO 2019/048022; citations are to the US PGPUB) as applied to claim 5 above, and further in view of Bell (US 20170050383).
Regarding claim 6, Schoenborn teaches a machine substantially as claimed. Schoenborn does not disclose wherein the position sensor comprises a photodiode.
However, in the same field of additive manufacturing, Bell teaches wherein the position sensor comprises a photodiode ([0016] [0069] [0084]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors 46 of Schoenborn to comprise photodiodes because [0020] of Schoenborn teaches optical sensors and [0084] of Bell .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bell (US 10,406,801) teaches subject matter similar to Bell (US 20170050383), cited above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726